DETAILED ACTION
This Action is responsive to the communication filed on 03/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed combination of “the conducting layer disposed between the glass layer and the patterned encapsulant layer” of Claim 4 and “the conducting layer comprises a first conducting circuit portion and a second conducting circuit portion which are not electrically connected” of Claim 5, which depends from Claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is recites the limitation "the external circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2018/174539 A1).

Regarding claim 1, Lee (see, e.g., FIG. 1) discloses a package structure, comprising:
a substrate 160 comprises a first surface e.g., top surface (pg 6, para 3, para 4);
a semiconductor chip 120 disposed on the first surface e.g., top surface (pg 4, para 9);
a support 130 disposed on the first surface e.g., top surface and surrounding the semiconductor chip 120, and comprises an electrical conducting member 174 penetrating the support 130 (pg 5, para 2; pg 8, para 5); and
an optical component 140 disposed on the support 130 and electrically connected to the substrate 160 by the electrical conducting member 174 (pg 7, para 1).

Regarding claim 2, Lee (see, e.g., FIG. 1) teaches a sealing glue layer e.g., adhesive (not shown) between the optical component 140 and the support 130 (pg 7, para 1).

Regarding claim 3, Lee (see, e.g., FIG. 1) teaches that the substrate 160 comprises a first electrical conducting post 186 and a second electrical conducting post 172, and the first electrical conducting post 186 electrically connects to the semiconductor chip 120, and the second electrical conducting post 172 electrically connects to the electrical conducting member 174 (pg 6, para 1, para 7; pg 8, para 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/174539 A1), in view of Lin (US 2020/0313052), in view of Tatehata (US 2005/0013562), in view of Chen (US 2017/0194538), in view of Lee (US 2013/0049044), hereinafter, Lee II, in view of Chu (US 2020/0227597).

Regarding claim 4, Lee (see, e.g., FIG. 1) teaches that the optical component 140 comprises a layer 140, a patterned layer e.g., microlens (not shown) disposed on the layer 140 and facing the substrate 160, and a conducting layer 177, 179 positioned at a peripheral area of the layer 140 from a top view of the package structure (pg 7, para 3; pg 9, para 9).
Although Lee shows substantial features of the claimed invention, Lee fails to expressly teach that the optical component comprises a glass layer, a patterned encapsulant layer, and the conducting layer disposed between the glass layer and the patterned encapsulant layer.
Lin (see, e.g., FIG. 1) teaches that optical component 160 comprises a glass layer (Para 0045). Tatehata, on the other hand, teaches that glass utilized for cover 12 is desirable due to lower costs and a smaller difference in linear expansion thereby improving reliability of the device (Para 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the optical component of Lee to comprise glass as described by Lin/Tatehata for the purpose of utilizing a material with lower costs and a smaller difference in linear expansion thereby improving reliability of the device (Para 0043). 
Chen (see, e.g., FIG. 2) teaches a patterned encapsulant layer 40 e.g., epoxy resin (Para 0057). Lee II (see, e.g., FIG. 1), on the other hand, teaches that patterned encapsulant layer 280 is formed of an encapsulant material, e.g., resin material, for the purpose of utilizing a material with high light transmittance (Para 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the patterned layer of Lee to be an encapsulant material as described by Chen/Lee II for the purpose of utilizing a material with high light transmittance (Para 0067). 
Regarding “the conducting layer disposed between the glass layer and the patterned encapsulant layer,” it would have been an obvious matter of design choice to adjust the shape of the conducting layer to either be between the glass layer and the patterned encapsulant or to be only formed at the peripheral areas of the glass layer as taught by Chu (see, e.g., FIG. 14-FIG. 15 and FIG. 22, FIG. 24) who teaches a conducting layer 160 disposed between the layer 150 and the patterned layer 170 (Para 0073, Para 0088, Para 0092, Para 0093; FIG. 22, FIG. 24) and the conducting layer 168 formed only at the peripheral areas of the layer 150 (Para 0085; FIG. 14-FIG. 15). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed conducting layer was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2021/0013375).

Regarding claim 7, Wu (see, e.g., FIG. 4) discloses package structure, comprising:
a semiconductor chip 11 (e.g., flip chip) comprising a first surface e.g., bottom surface of 11, a second surface e.g., top surface of 11 opposing to the first surface e.g., bottom surface 0f 11, a side surface e.g., side surface of 11 between the first surface e.g., bottom surface of 11 and the second surface e.g., top surface of 11, a first conducting structure e.g., left electrode of 11 (not shown) and a second conducting structure e.g., right electrode of 11 (not shown), wherein the first conducting structure e.g., left electrode of 11 (not shown) and the second conducting structure e.g., right electrode of 11 (not shown) are located on the first surface e.g., bottom surface of 11 of the semiconductor chip 11 (e.g., flip chip) (Para 0017);
a glue layer 12 (e.g., epoxy) surrounding the side surface e.g., side surface of 11 of the semiconductor chip 11 (e.g., flip chip) (Para 0021);
a spacer 15 disposed on the glue layer 12 (e.g., epoxy) and surrounding the semiconductor chip 11 (e.g., flip chip) (Para 0018, Para 0019); and
an optical component 14 disposed on the spacer 15 and facing the second surface e.g., top surface of 11 of the semiconductor chip 11 (e.g., flip chip) (Para 0019).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0013375), in view of Wu (US 2018/0233643), hereinafter, Wu II.

Regarding claim 9, although Wu shows substantial features of the claimed invention, Wu fails to expressly teach that the spacer comprises an electrical conducting member penetrating the spacer, and the optical component is electrically connected to the electrical conducting member.
Wu II (see, e.g., FIG. 1E) teaches that the spacer 14 comprises an electrical conducting member 13 penetrating the spacer 14, and the optical component 12 is electrically connected to the electrical conducting member 13 for the purpose of establishing an electric circuit with the optical component to cut off the semiconductor device in the event the optical component is removed thus avoiding shining light directly into a person’s eye (Para 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrical conducting member of Wu II penetrating the spacer of Wu for the purpose of establishing an electric circuit with the optical component to cut off the semiconductor device in the event the optical component is removed thus avoiding shining light directly into a person’s eye (Para 0054).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0013375), in view of Chu (US 2020/0227597), in view of Chen (US 2017/0194538), in view of Lee (US 2013/0049044). 

Regarding claim 10, Wu (see, e.g., FIG. 4) teaches that the optical component 14 comprises a glass layer 14 (Para 0019).
although Wu shows substantial features of the claimed invention, Wu fails to expressly teach a patterned encapsulant layer disposed on the glass layer and facing the semiconductor chip, and a conducting layer disposed between the glass layer and the patterned encapsulant layer.
Chu (see, e.g., FIG. 22) teaches a patterned layer 170 disposed on the layer 150 and facing the semiconductor chip 140, and a conducting layer 160 disposed between the layer 150 and the patterned layer 170 for the purpose of changing the angle of light and improving the uniformity of the light (Para 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the patterned layer of Chu to the optical component of Wu for the purpose of changing the angle of light and improving the uniformity of the light (Para 0075).
Although Wu/Chu show substantial features of the claimed invention, Wu/Chu fail to expressly teach a patterned encapsulant layer.
Chen (see, e.g., FIG. 2) teaches a patterned encapsulant layer 40 e.g., epoxy resin (Para 0057). Lee (see, e.g., FIG. 1), on the other hand, teaches that patterned encapsulant layer 280 is formed of an encapsulant material, e.g., resin material, for the purpose of utilizing a material with high light transmittance (Para 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patterned layer of Wu/Chu to be of an encapsulant material as described by Chen/Lee II for the purpose of utilizing a material with high light transmittance (Para 0067). 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817